Citation Nr: 1217110	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  04-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for rheumatic valvulitis, with deformity of aortic and mitral valve deformity, status-post aortic valve replacement (heart disability), prior to January 14, 2010; but exclusive of the period from September 29, 2009, to April 30, 2003, when the Veteran received a 100 percent rating.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Harold A. Crain, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to January 1953.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO's May 2002 rating decision, in relevant part, denied a rating higher than 30 percent for the service-connected rheumatic valvulitis, with deformity of aortic and mitral valve deformity, status-post aortic valve replacement.  In August 2002, the RO denied the claim for a TDIU.  In a June 2003 decision, the RO noted that the Veteran had undergone mitral valve replacement and assigned a 100 percent schedular evaluation for the period from September 29, 2002, to April 30, 2003; and reinstated a 30 percent rating, effective May 1, 2003, for his post-operative valvular heart disorder.  

The Veteran testified at a Board videoconference hearing at the RO in July 2005.  A transcript of the hearing is associated with the claims file.  In March 2006, the Board remanded the issues, of an increased rating for the heart disability and entitlement to a TDIU, to the RO for additional action.  

In a November 2008 notice, the Veteran was informed that the Veterans Law Judge who had conducted his July 2005 videoconference hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Later that month, the Veteran indicated that he wished to have an additional hearing before another Veterans Law Judge.  In December 2008, the Board remanded the Veteran's appeal to the RO so that he could be afforded the requested hearing.  

The Veteran then testified at a hearing at the RO in August 2009, before an Acting Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.  In November 2009, the Board remanded the case to the RO for additional development and consideration.  This development was accomplished.  

In an October 2010 rating decision, on remand, the RO increased the rating for the service-connected rheumatic valvulitis, with deformity of aortic and mitral valve deformity, status-post aortic valve replacement, and incorporated chronic congestive heart failure into his disability; the rating was increased from 30 to 100 percent, but only retroactively effective from January 14, 2010, the date that private hospitalization treatment began for an episode of heart failure.  He has since continued to appeal, presumably requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In October 2010, the RO issued a supplemental statement of the case (SSOC) continuing to deny the claims, as listed above, and returned the file to the Board for further appellate review.  

In a March 2012 notice, the Veteran was informed that the Acting Veterans Law Judge who had conducted his August 2009 Travel Board hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  He was advised that he had 30-days to respond to the letter, and that, if he did not respond, the Board would assume that he wished to proceed with an additional hearing.  To date, the Veteran has not responded.  The Board will therefore assume that he does not want another hearing and render a decision on the available record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In an October 2010 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal on the issue of entitlement to a TDIU.

2.  Prior to January 14, 2010, the heart disability has exhibited a workload of 5-7 METs; left ventricular dysfunction with an ejection fraction of greater than 50 percent; and no history of acute or chronic congestive heart failure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in the claim for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria are not met for a rating higher than 30 percent for the rheumatic valvulitis, with deformity of aortic and mitral valve deformity, status-post aortic valve replacement, prior to January 14, 2010 (exclusive of the period from September 29, 2009, to April 30, 2003, when the Veteran received a 100 percent rating).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.10, 4.104, Diagnostic Codes (DCs) 7000, 7016 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of a Claim for a TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, following receipt of a Statement of the Case (SOC), a substantive appeal was filed in March 2004 appealing the issue of entitlement to a TDIU.  Then, in an October 2010 written statement, the Veteran expressed his desire to withdraw his ongoing appeal for a TDIU.  Specifically, he indicated that he had read the RO's October 2010 Supplemental SOC (SSOC), which had determined that the criteria to support the assignment of a TDIU prior to January 14, 2010, had not been met.  He said that he agreed with the findings of the SSOC and wished to withdraw his appeal as to the TDIU issue.  The requirements of 38 C.F.R. § 20.204 were thereby met.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


II.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2002, prior to the initial decision on the claim in May 2002, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Another letter compliant with 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2005.  A more recent May 2006 letter complied with Dingess.  Of equal or even greater significance, since providing this additional Dingess notice, the RO has readjudicated the claim in the October 2010 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records, written statements and personal hearing testimony in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was last provided an opportunity to set forth his contentions during a Travel Board hearing in August 2009 before an Acting Veterans Law Judge, who as mentioned, is no longer employed with the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the August 2009 hearing, in relevant part, the presiding Acting Veterans Law Judge identified the present issue on appeal; and solicited the Veteran to testify on the nature, frequency and severity of his service-connected heart disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted, pertinent to the period of the claim currently on appeal.  There was also post-hearing development, which is no longer relevant to the current appeal.  The Board must emphasize that the Veteran failed to respond to the March 2012 notice that offered him another opportunity for a Board hearing, suggesting he perceived no inadequacies in the last hearing.  

Next, specific VA medical examinations and opinions pertinent to the issue on appeal were obtained in April 2003, May 2006, June 2008, and March 2009 to assess and reassess the severity of his heart disability.  Although still additional VA examinations and opinions were obtained in March and September 2010, these are outside the pertinent time period of the appeal, since dated after January 2010.  
To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

To the extent that this increased rating claim is limited to a retrospective review of the evidence (prior to January 14, 2010), there is simply no point in obtaining another VA examination on the current severity of his heart disability.  

The Board already remanded this claim in March 2006 to have him reexamined to reassess the severity of his heart disability, which the RO then arranged in May 2006.  The Board again remanded this claim in December 2008, so the RO could arrange another Board hearing, and a Travel Board hearing was arranged in August 2009, as mentioned.  The Board again remanded this claim in November 2009 to have him reexamined to reassess the severity of his heart disability, which the RO then arranged in both March and September 2010.  So there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  



III.  Analysis-Increased Rating beyond 30 Percent for Heart Disability, prior to January 14, 2010 (exclusive of the period from September 29, 2009, to April 30, 2003, when the Veteran received a 100 percent rating)

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the period of the appeal is from February 2001, which is one year prior to the February 2002 increased rating claim.

The Veteran's service-connected heart disability has been assigned a 30 percent disability rating prior to January 14, 2012; analogously rated under 38 C.F.R. § 4.104 for the cardiovascular system, DCs 7000-7016.  In that respect, DC 7000 is the diagnostic code for valvular heart disease, including rheumatic heart disease.  DC 7016 is the diagnostic code for heart valve replacement (prosthesis).  

As background, the Veteran was diagnosed with rheumatic fever in 1952, during active duty.  He developed valvular disease secondary to rheumatic fever, involving the aortic, mitral and tricuspid valves.  He then required a valve replacement in 1993 for his aortic valve.  In 2002, he also required a mitral valve replacement and tricuspid valve repair.  Thus, the Board finds that his analogous rating of DCs 7000-7016 is indeed the most appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  The Veteran contends that the severity of his heart disability symptoms warrant a higher rating during the pendency of the appeal, prior to January 14, 2010.

The pertinent rating criteria under DC 7000 are as follows: 
A 30 percent rating is warranted if workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  
A 60 percent disability rating is warranted if more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  
A 100 percent disability rating is warranted during active infection with valvular heart damage and for three months following cessation of therapy for active infection; thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or; cardiac catheterization) resulting in:  chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The pertinent rating criteria under DC 7016 are as follows: 
A rating of 30 percent is assigned when workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray. 
A rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 
A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of less than 3 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

38 C.F.R. § 4.104, DC 7016.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Regulations for diseases of the heart were amended effective from October 6, 2006.  However, a review of the regulations both prior to and after the 2006 amendments reveals that the relevant provisions in DCs 7000 and 7016 remain essentially unchanged.  See 71 Fed. Reg. 52,460  (Sept. 6, 2006).  

After carefully reviewing the record during the period prior to January 14, 2012, the Board finds the probative evidence does not support a rating higher than 30 percent under DCs 7000 and 7016.  The most important probative evidence during this period is provided by the VA examination reports, as treatment records during the period did not provide any METS findings or ejection fracture findings.  As mentioned, pertinent VA examinations were provided in April 2003, May 2006, June 2008, and March 2009 to assess and reassess the severity of his heart disability.  

The April 2003 VA examination report diagnosed the Veteran with rheumatic heart disease, status-post aortic valve replacement (1993), status-post mitral valve replacement and tricuspid valve repair (2002), with dyspnea (i.e., shortness of breath) and fatigue.  The examiner assessed the heart condition with an estimated physical ability of 5-7 METS of activity, and his left ventricular dysfunction produced an ejection fracture of 60 percent.  On review of the chest x-ray, EKG and echocardiogram results, the examiner specifically found he has no evidence of congestive heart failure.

The May 2006 VA examination report affirmed the previous examiner's diagnosis.  The examiner noted the Veteran continues to relate fatigue and dyspnea to his valvular disease, secondary to his rheumatic heart disease.  The examiner again found 5-7 METS workload and an ejection fracture of 55 percent.  The examination report was silent concerning congestive heart failure, but the report indicates against the possibility of any acute episodes of congestive heart failure.  Indeed, the Veteran denied any acute symptoms requiring hospitalization or a visit to his physician.  

A June 2008 VA compensation cardiologist offered a review of the medical records, but was notably unremarkable for any indication of acute or chronic congestive heart failure.  

Most recently, the report of a March 2009 VA examination states he was diagnosed with rheumatic heart disease; "valvular heart disease related to rheumatic heart disease status post replacement of the aortic valve, mitral valve and annuloplasty of the tricuspid valve;" and "a permanent pacemaker for AV node dysfunction at least likely as not caused by his rheumatic heart disease."  However, the examination report was unremarkable for any history or objective findings of any congestive heart failure.  His cardiovascular disability continued to be symptomatic for shortness of breath and fatigue, such that the examiner found he was capable of the most minimal sedentary work.  The examiner found 5-7 METS workload and an ejection fraction of 60 percent.  

Overall, the Veteran consistently demonstrated between 5 to 7 METs on objective examination.  The examiners also consistently found his left ventricular dysfunction produced an ejection fracture of greater than 50 percent, actually in the range of 55 to 60 percent.  Further, the VA heart examiners consistently declined to make any diagnoses of congestive heart failure of a "chronic" nature, or to find at least one episode of acute congestive heart failure per year.  

Indeed, even considering his VA and private treatment records, these other clinical records are unclear as to whether the Veteran currently suffers from congestive heart failure and/or has a history of acute congestive heart failure since 2001.  
For instance, an April 2004 written statement from Dr. C.C., states that he had treated the Veteran for approximately ten years for multiple medical problems, especially congestive heart failure.  An August 2006 treatment record from Dr. C.C. also notes a history of congestive heart failure.  Nonetheless, Dr. C.C. does not provide any diagnoses of a "chronic" congestive heart failure, or specification of the frequency of episodes of acute congestive heart failure, if any.  Without more, a vague reference to congestive heart failure is insufficient to demonstrate the Veteran has had at least one episode of acute congestive heart failure per year, let alone a congestive heart failure that was so severe and persistent as to be characterized as "chronic" in nature.

These findings clearly do not meet the next higher rating of 60 percent under DCs 7000 or 7016.  The evidence does not show that he has more than one episode a year of acute congestive heart failure; a workload of 5 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DCs 7000, 7016.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim. The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of existence of fatigue and shortness of breath.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his heart disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his heart disability.  There is absolutely no indication that he possesses the specialized medical expertise required to assess whether he has chronic congestive heart failure, the frequency of any episodes of acute congestive heart failure in the past year; evaluating the cardiovascular workload in terms of METs; and assessing whether there is left ventricular dysfunction, let alone assessing the numerical percentage for any associated ejection fraction.  
Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Where, as here, there is such a marked contrast between his reported symptomatology under the heart disability criteria and the objective clinical findings, the Board must determine which is more probative.  The Veteran's statements regarding the severity of the heart disability are simply inconsistent with the physical examinations of the heart.  The Board does not find the assertions of increased heart disability symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In conclusion, the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  Therefore, the Veteran has not shown that an increased rating is warranted.

There is no basis to "stage" his rating under Hart because his heart disability has never been more than 30 percent disabling at any time since February 2001 (one year prior to filing his current claim) until January 14, 2012; again, excluding his temporary assignment of a 100 percent rating from September 29, 2009, to April 30, 2003.  Since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The CAVC has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's heart disability was applied to the applicable rating criteria, which specifically contemplate manifestations and symptoms of decreased cardiovascular capacity, such as fatigue, difficulty breathing, limited physical activity, and other manifestations, as in the current case.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

The appeal in the claim for entitlement to a TDIU is dismissed.

Prior to January 14, 2010, the claim for a rating higher than 30 percent for rheumatic valvulitis, with deformity of aortic and mitral valve deformity, status-post aortic valve replacement, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


